Avenant N°... Q {. …à l'Accord constituant la Clause Sociale du Contrat de Concession
Forestière n°018/11, COTREFOR, Secteur BEKENI KONDOLOLE

Ainsi convenu entre les parties, le présent avenant n°.gA..est établi en 5 exemplaires
originaux et remis à chacune des parties, à l'Administrateur du territoire, à l'Administration
forestière provinciale et à l'Administration centrale des forêts pour son annexion aux clauses
sociales signées en date du 10 Août 2011 à KISANGANI

Fait à AC £A LA... le 08.104. 20df
Pour le Comité Local de Gestion
N° Nom Fonction Signature
01 AGALUA AMISI Gabriel Superviseur
02 Jean AMISI KISUBI Secrétaire rapporteur
03 Jean BASEKELIMI | Trésorier
LOSAMBO
04 Roy AMISI SHABANI Conseiller
05 Gustave ALINGI Conseiller
| 06 Gaston NGANZOLA Conseiller
Î
7 kart NATÉ concessionnaire “ Cr
08 Dido BOTOKO Représentant de la
société civile OCEAN

Pour L’Administrateur du Territoire

Noms Fonction
Henri Venant NKOSI
PALAMU Président CLS / Adm. Terr)

AGALUA
AMISI Gabriel

Jean AMIST Jean Roy AMISI Gustave Gaston
KISUBI BASEKELIMI SHABANI ALINGI NGANZOLA
LOSAMBO

ER a ta

À 70/72

TUOTHRETOK DU ROUEN | BÉVENXEILE, DRAC LE
SETEUR REICENI KONDOLUE EN TERATONE JE
RAFWRCERNDE.

L2 An & mille di e, € uikez e

de Du, pes jrs, le Uhe cri IT ae

Vouenant À là clause Sri € Sereé en

gnke l œmmunauk bsedle 4 ponenT BEVEN2ELE

kpréenk£ por le meme CLG x CLS dime

be). P Sepi GTREFOR pré) en k€ perf KASSEU

FR lou

A PL th Ro & ic pos Né

de Rep mal de ae Ne ra es \N He so
œus de Ge En les deux par Fe rat

btale À GrrERR), GprS une kchh Jr puheure de là nent

De mellent- Dacovd a
Let Kerr Era le Jr chart

oi de qui, nou Gbh sas CG PV @ pr.
2 Lx CE bol ENT) Ahboke, Le .Flob]24s
EP APMEXG" “4 =

ee

TAN - BASEKEL él l

NC-PNDoLA- Q ASfan <

Bolima pad nié |
AUS - Azic see CSS, ll dome
LL IL .

_ Lire De PARENE A LA GATE De MaNnuRE De

D AVENANT

SOARUT DE Core
Girou PEMENT. BEVEN2EE/ BRFUMENDE

w:

Sdbashes M A LERE
Pigan 13 per a
alba Me Leren

KAXUHB j M. Le

PRE
PUS. BmR) Le

DINAR REA
PNG -vorPart

a |#

NZ AGAlua - #15 Gabaf
|

ue TAXE FER

AS TEAN-BASEKEL IN
ART NGANZe LA-GA Sion
A | Bol .n4- Toonr

LiSo NE NDoko mn her,
acka Luxckyp HN Coordonnateut /:

LL TA] 22277

NTA#SNEA EC À 2€. |

[EL Amis AZ UE 1 2ENE

À pad p4-hrorm Peke: Sage
M

LS

Cab/r#p
lehecl y:
Per EM
L7759rer 7/2

PREsOkRiER

LE

CS Conseil

À L'ACCOPD  CONPTUANT La CLAUSE

@
: Er

Ë | & Red
RE, 0h

(Me € Rpmaire
2 .
hr F =

<pke |

Prade |
+
Mi re

À Ckvy 5

7 Gec a hœhehe,
MrmEne Che
LG Tele ef
411, D)

la

ñ
LÀ SE
G LETTRE FR
eue
LOGE en
PU D LOCATION WE BIEL cu)

L/ deux Île Jr e, le Um akième PAT CÙ ms
FR Le bre a. CS AN Chu le
ht dk leds Grhuns hier deg acquis
por la Communauté lle Dale d'a æ
charges merl ke L Fadk" Gr dd le
Cam vou nou E brcle gui s St 2M. À rat
eu Hd & qu Ÿ :

— À Fan e : ke Reretire r

4 cher potable ya) SES ana Fine
AP PR Lean

_ À adraker prhble BA) : Ch, Depot Nihional
LE FrUB# Don) Gex
A Ga pape Grasse Phy PF ercis

de Gnsheia .
_— Ti
F. ic ut Hit à Mboks, 2/a5/204
ra QAR RU
= 2 _ - SAaBun- Me; tanes- eee
| Jrstier CE - AVAL _A EE

PER

CU AL. url. #°
miss hrs ce GA, cté|, Neal) POI - Alpgry Mryhte £ _

- Amgeu —
_ Pasereli mi - Tan, No7HECLS) Et Sam NME LE

LE PRESIDENT DES
> — MH ERHPES)
—Neaneota_ Caen MAbe(EL6) À

MORE
PROCES-VERBAL DE L'Amameemenr D'UN ESPACE
POUR LA CONSTRUCTION EL FF MAISONS À RATE

An eux - mille hreige, le chx-neuvième Dour Aumoic de
Mai, Une Hum préalcble à le Fçnare Great
dd che ds Charger <nhe lx Crenuhaute locale

d'hhbukv -f le Get mnaire ke ŒTreror Aa

Henue en vue déelirir T dcukr-b@ke demande de

le popolGhor . ob chf- est de den ner le hmenErne
mat Gt pce qu VTT Core L, <tele ef le,

marfms à Bawrkek. À Pine de & le Hünio, ï

st & qi Ft:

Len re ce et quel Det. Ont Le
21 5 dk à Bavrlek. À a ve Er
Lhmes À de meke Ou A0. N
Aron à ALLER le Étr pr Pr L Are
Hate Abe, Le 1/05/2058

L > NIENGe - TL pures
Cbnmena à AAHS0 le muni & pris Pr A PAPER
le à
M à a

a Are Ro uw S H#Rz2U/ EC
NGANLo LA ro (Œ VV — / “
VUAGE  BAVA NZ ‘

C2
PRhoces - VERBAL DE L'AMENAGEUENT D'UN

ESPACE Pour LE MARCHE HF RAVATETE

LAn cheux- mille rise, le dx-neuvième BUS dv mac
de Mau, Sat tente & Ahbuku he anim pendant
lapelle l& demcmde +n Ven avec Være ment dun
eApace | Pau le mar he a Bavrokk à! swlee
enkre le Communau-le lrTale, le Robtater LGis te,
hreme. Lobecht- de œlke rencmke A+ détenir la
mprébenfan lle de jade demande.
7] ro de  @lke réGnien que De pace rder ve” ou
&lk réchsaken 81 Chsprni e & Rwaktk. (| ee d'u
D prfoe Bree © 100 maks Hu A0,
CARE JUL, La Humon—& pus y à ATLe
Had à AL ke, L her

ASCAGR. Norah à

Lens Æ JAHE" Ja rEmran & pns Fin 2
= Chess LME NéANbotA- Gaston ce.
Megsprel AMNSDacaté

O4 EN Roy DSK ANI/CLEe
\S\ FAT

CHRoNOGRAMNE DE RAUATONL D
INFRASTRUCTURES
tn. RE

Gr Pro potihon eÿ Go tésimnare, la
éahsahion de projeh Luisa Vobfet cle
l'ourenut fçré G (ow, Ce Fée
= S la MAR Evan : LU haa
débulr-mt au bot ch Mois

me
d Gruvri te Une péiode de de

prace à Je 5, d

himeske de 2014. ? pa

be. Le ip dkable Chmahique vent &je
Pis en Gpk dau GG prouur

WT
Bo Lime Tenue : ol Lol
Anis - AU GILENE — LR Eee

MADIRDA Bars Le Ier
FERA LA xid- x 7Z

TER - PP CD
Boy - koi. Sun BA JET ee.
EAN — Anis Ca
Fine En
A Gur ex êLe.

PA deux -m le rire le Vingt-quehiae Sur À

Mois de Moi, Une Robe runs Ke Rule
GTechor À la Gmrunauts sde 2 frein & À
Rahicter E@is seat denve à AU ko. Uohechy
e @e RhGmhe 47 Changer Grhirs ob
er Eve dd k war prchaine dlavinant-
Gohmnent à VAdicle 3 de VOMRk" mruréiel

rè O22/ CRR/ rNN/FN-T/28/ 558/40 d pi el +
qui pue & 1 parke pasvent- din Gmevn Act
meannant Un Genet rmodnfer Une qelom que € au x
du préeat ecterd»,) eh dmurnu ae la exieh”
come le Gomme lle d'Aubuk, de big
+ biser-hrobe— Gare, Hüliekns dd G, au va
dd Grhrærle kchni 58 rènam}rees PE le Go Graz e
Le mot PVR m ne) CA de lop pere ht derenv
iron pehble aux éhkios imhalemont- then us .
Uigard de cm Pécde, le deux parie, (orpsæ
Are de he) un re achat le ee |
acad de rwbre— L cheb ravatt dela | de c, |
Rohsiens : :
8 Eole Pmaire de Bémbamde (UOk 26.qa)
2 Eole Pimaire de Bahnçe C oct 42.629)

3 Fole PA more de Bavrlesfa Cect: 36.4 $ \

Gt Lt 9 2/0

a

1 Gore, Le: prauve le Ckfck

ect En a BAEGo, Gym Qnve- Le à Un Sand
luna get le ke re Lens ce, Fr jm nat
au veau GOT pra pur MA, 16315)

Cenamant le dux masmr pure & BAIRTETE,
1) 2 jm e" de Cm re Une ma R D sus
<h, Vu | place de |x mais, A à bé

bureau Gropement à à Jæ pkæ de le maism de

|etalik

Le memdan pére (8.554) por le Gnshoche du
Enhre Ar ique the noue 27 Gaverti

pe ter le ET oem (ne re Fa ec]
is -

DE rat Ce :

= Soit ie Co

- À moft TK 2: Ua

- A mkT Hand 14. God

—AÀ mo bo Apache 280%
Ro los xx 2. yet

SF Rkl 44.6 à

la à ce de Æ.253- TA Gkhé oux
Docu he Lu ina à .

nn à ha; le ns " ME
| > Alu) L 295 Jos ]
JR EN sen PROST FAO
\ 2)

| PNR

- het de br vw Es »
Enr rh 06 CHE
- >
7 Sun _ MA BXANGS/E 418 ANSE
dise GTAKELAS FAN AI DU |
- A2 KaÿA — née-Lnsy/Esngez,

- NECAN2614. ©) Nu je 7

Honey ALBERT ( CA<|] Vliage

—_ AŸaL, —À SuaGa Village BAAkrN due l

— ÂMBELa  Syg, liée Pate os
Tnt FASEREL IN I1(CLE) ÉGss

= FASAS SToR Vase NAS cn A

Présence (SuTe)

\E JMD faut
enr TATEN DANT
AtICSNGECX - Ro FEU RATE
4z| Mav GA u

28 [Po AmSTeS Ha Bar] Gonbin € Le

Peer — Anisr [Sc

RS ALING: -GUSIAVE Corsedler
3e. Et MBsmp | “/ Te
+ — ak mon UPUPED bhdeur Ce

28 - 5
HUKMee AND nGoga £ Expert [874

| Varrus Bolike Get uk
8 Chante Ko Lo sde) Lux à

COTREFOR SPRL
CHANTIER D’ALIBUKU

EVALUATION TRAVAUX D'AMENAGEMENT SITE BAVATETE !

EFFECTUES PAR L'ENGIN CAT D6/30

Motif : Ouverture, dégagement, dessouchage, terrassement et Mise en forme site du village  BAVATETE {CLG)

Prix de location : 800$ USD/Jr
Qté Gasoil
Date Consommée OBSERVATION
25 Août 2011 1751 | Î
31 Août 2011 2201 (M:
02 Sept. 2011 1901
05 Sept. 2011 180L
07 Sept. 2011 200L
09 Sept. 2011 180L
12 Sept. 2011 80L Ouverture, Dessouchage terrain
13 Sept. 2011 1001
14 Sept. 2011 40L
16 Sept. 2011 1001
19 Sept. 2011 1001
20 Sept. 2011 1001
21 Sept. 2011 1001
23 Sept. 2011 100L | Transporté à PUMUZIKA pour Travaux Route d'exploitation
pen = ge RU
15 Oct. 2011 1001 STAND BY
19 Oct. 2011 ETS
20 Oct. 2011 80L |
21 Oct. 2011 1001 (M
De “ pa ru
25 Oct. 2011 1001
27 Oct. 2011 1001
28 Oct. 2011 1001
29 Oct. 2011 80L D6/30 : Panne BOITE VITESSE
05 Nov. 2011 80L
07 Nov. 2011 40L
08 Nov. 2011 1001 Terrassement avec D6/29
10 Nov. 2011 401
14 Nov. 2011 60L.
17 Nov. 2011 8oL Panne MELANGE L'EAU + HUILE DANS LE MOTEUR
21 Nov. 2011 851 STAND BY
22 Nov. 2011 4oL Terrassement avec D6/29
27 Janv. 2012 80L Terrassement et M en Forme avec D6/29
28 Janv. 2012 40L
30 Janv. 2012 1001
32 Janv. 2012 1001 l
06 Fév. 2012 80L l
07 Fév. 2012 80L Panne SEGMENT + COUSSINNET + CULASSE || |
ENS
1001
A 100 .
us
100L
= 21 Fév. 2012 1001 Transporter à Kis pour travaux au Beach
si 40 Jours 46001 Coût Total 32.000$ USD

W
cote HO sSauer +1
AU

LLOZ 1er

quemeuuopioidY,p BLUES
2 Vojes “eu 000 057 AUD ‘EU LEO 2AZ 9P Siofe 152 'OIS 1 NS SEIMAÏES ‘LojSSMLO 8j ep ajexo)
epipedns er quoWauloisoiddy p oueeo ei zed SpUUOP UOUUEP AnEI SP 9509 81 ANS DEPIES
aBeux € sopsodiedns 1e ‘SISUV IHIG0 9j anos Sopuodos gig 110 LORSEUOO E ap SAN 581

“seinoi sep j8 SGA 5ap Lonisod 5 SLuo ‘enjeje 618 lSane 8 SE) SPNSIP1 SP BIAUSSUS UN,

: spideda nesiqea 2) Sup Sogrsi JUos.
1mSpur] sarsies see 867 ‘(NLLAS 18 anbiudeBodo] aues) seneytne seguLop sep ins efndde
180,8 19 jPspue] Sites SBEUA S9p ojensi voperudieui ed agree 4 S LOJENENS e7

S0/£E NOISS39N09 v1 30 NOLLV1393A V1 30 NOILVOIAILVHIS Z

-sluiod np'ejqeinp aignsalo) opsoô ep aarsÂs np S961d
ue shui 8j mod ans er ed 2954 Lossonus 21 op sanbludeifoues spguUop 8p S4eq EI p LOpEqD
8j. Je SiUSd 0p SO) SSNSSIo) BUES dur-p junyesS gel) G nnoge € UOÉE 8p JHSLSPEUSUUN D
ueid no Uonsiedeid a eseld 'enBlol kj uepusd jansinod sis Lopeoliens-gid op |RAeï 60

“shied np dj Bgfissio seins ef ap ajsei ai me
“pan je nusjes apnsus @ies nb juaWSBEUQUEp aJejIaAU) 0p HÉEpUOS BP xNej 9 J|UNdO,p jure
19 UoIssSoUCS 81 2h BeNEBIO anossa 8j 3p gMiqeuts 8] JosAeUE.p emeuled en siausau-qid 87

‘amuonur- id 8p SO dSP 8 MAR? EMULOd SaaudeiBoueo
Sas50p sep auronua 8p eoUeuodu 4 je uoqesyiens-qud op IPAEA 60 ep anse) aipnsauo) Sao e7

“s2pUOLISAU juo3ÉS sain sipuo) ap Sadbpns Sa s6meS “SePUdEÈQUES sassen
s9p eunoeuo op soueuodui) 1snjis nf jeuod speins 6op |nateo Un] 105 NP SFSIBNRE Lofedro0
jo siueispe Sépsio) s44 MEdpUDE So JeUUSpLp 1luiSd iieuueid PISE) LONEURENS €

ETANANV-AUES
Auawsduosao dy .p SALES E1 ep UopeoUpens-aud E| 26 SENEQ Se) UUOP JUAUNTOP JUPE 07
| "NOMONGOMENt +

208 Mint oser WSNvuL

RQ = GO-EE VO

M SNVHL
1402 Jouer ñ Fe

ob 1102 anuer #i
1

“sortes so6eu 59p 19 HLUS np sgfinoo s64jeue Sun ins enbiudeiSoupu nesSg
juenb 'saremiees SS6e| Sep 1e SdO saojei Sap 291400 esÂeue aun ins opseg 159,5
891 np eshjeue,1 gmpays pie € anbiudeiBoipAl neosqu np je sanoi op gASjai un ‘amd aq

“uolsseuo ej ns SgIgiIPIUI 108 np Lopednono p sedé; suespjip
|£ uonedel ej sluesqud TXT ue eguuop ,,,000 09: L ne LONEDLNENS-aid 5p QUES e7

Tanosors]
[erug Loneunse; ani Jo,
Sjm9i spipedns |

Tes
np uojednsse.p vod

: spsidequi sedéi sed (»3 SOM aprosdie
A) DIS ed SN SSoeuns sap menydeoei nesiqel ai SidE-2 Sioanon UO

‘ séleui sep enbiioiuoep osfjeus led SayRUOp| Siuag Selon
sa 18 SojoouÜe souoz Saj JEqeLLp SoUOZ sai jueuueldioo mb SUJEWNU SHANDEP SOUOZ 597
“ANS SURUOD S09SS8P ‘a8hS2O) LOHMIOjIXS,p SALUS} US SSAHINPOIG LOU SS9EUNS 587

“uoienoidxa JUESIpIEUE NO SdtLO] Sj SUEP JUEPUUN
sa960BUS Sou0z S9p IuoiWaESOI 294 OUOU 1RLO) : SUOUIOUPAY aoUeUII € SOSURP SIC EN +
| (RAOMEP VaIRUSPOUEQUE) MEQLUUET NP IJOLd NE SMBHUSLULIOO SSOUPSSS
Sep ajuemodiu] seu Lonuedsm oun 2an6 ‘anbyrpdspned edÂ] 3p 19201 : SSUSP lEQUUET € SIN SO»
Essgsidonue jeuéDo) SBu0z Se suBp ne0,p Sunco S8p Loi 4 SaNpIERE Ialo} : SUSIÉG SpA Sa «
: (p18je Ssdoouaj) Bisousoy.p souasqud
Wewuejou 38 BnbyDRdS pop SpueiG sun 29n8 oUOu 1810) : ALL QUE) Sp SSL SJSI0) 39) «
‘ns aumon sspsse ‘Led eun,p aiShsaio) uoNwO(ÉXS,p SaULO] u9 SSANONPOId SS0ejins 507
“ienbugsip ep stied & Loneoynes-qud u7
‘EU 05 op 15 Sauuepi Isule SsuDÉAod ssp eee je

871 000 05 : L BIPUY] € AMIBABA SP PPROP IP E |! ‘UOISSSQUO €] ep MAUSSUD ins eUpÉOUOU
Jmsel € U0de) 9Q ‘66 Uoisiea SO2m iiBoj np eplei EF 'UN94 8 SUE) 150, Lonesue)Gip e7

“S0IEp SOJUSIQUIP F S29SOJLAUE SaU0Z S8p enpUSI? JuBEdUCS US ‘NO ND UONFSOAIUE D
essahA 8j JonA9 F US JUO souuopue sd sobeus 597 (0107) SUP Sd sf SENS
sabeii Sel 28n8 NU: JPA 9S1EGu 717 & LOISSSQU0) 1 ap LONEMÉPA E] 9p UONESUNEANS Aus au

Vonsogers-qud op DOddes
RAM -90-E VO rer

HOTEMNES-QA 0p Does
oaù nes M SNVEL
RDC
Annexe 5

Coordonnées des points GPS délimitant les 4 AAC 2011-2014

i
$
i

|
i

Garantie d'Approvisionnement 33/08 - Allbuku
Avr 2071

TRANS-M

om
oesio) ed
ÉETEE
o107 uo opsdoique ouoz BE
au2R6 104

esuep jequr 8 eue au oo no. PER
ouuoy eue op io: FE

5: nAnqlIV=0/2E SAUEIEO El Sp UONSOURENS-SLd
h Lu efucg r9 snbnekoug ordures IN SUBIL
RER
RÉPARER RARE

nes
üopseo ap Lois j

“sansLisauu SUofexm gp 59p Sepuuop S9j ins JUseeQ 28 Le pnpeAgi dé 1Sene nl 8308
ounjon o7 uoup luëke soneindod saj sans suoñenoñeu sap UOÏoUO} UR S9nEAg ES SULOS ENSD
“saeun <0p JUED NP HIBLOS OSEO € JUEMNSUOO pIOSOE| AANID UO SSI 0p SUB p ANS 19BPNQ
un jo ustuéddofsaga ep SPUO3 8j ins SjquodsIp ue Jed [euUOISIAQU }9ÉPNQ Un € [EU NE SALE UO

sa viusies
spasaepessr | voneoiden
Snénube voisyipué

oBuory-eme
op Juowedhoi® np juetreddéjaasq 2p spuo ne JeSRA € jouuOIsIAaid JUeHOW : Z NRO/QEL

(102 - 1107 MeueBeuelv.p ue np voysedeId op epoupd E juelano de gs
<0HS89) 8P UE hi

sae29) suonendod
5912818 200BBu 2qn0| aouatss, sp #ss613
sx a np Austin a

oBuozy-eMyvg op juowodnois
2j inod eauesso,] 0p UOROUO US SQN2 QUI 1e S9PIOI0E SWNONSH €] OP JUEUOH : L NESIGEL

“picSoy 199 ap xnedipuud siUSLgIR eo SipUBdOI IE “SognouDe
AuoLSS OBUOZN-EAUeG ep JuowSdNaLS 9j 2648 sUoe OU Se] puENb SGIILLOS OS SEUL 000 +

ÉLOE AY

204 nxranv sos mowvuuorsmouddy.p opuues WeNAL

104,42
ol 2 RNA + SEE JuououuOy SAV. epUEED . WSNvEL
æ F1
LonseS ep ueid de al Lopseo Sp ed 4

ju ii
er [our] à | ue Lomme] ps | vunsmmns
TS En | imemumenmn TETE] RON
CARTES es asie er
ps ip ven 9 me nou
Fons |: Lou] susimmmm Te] en
Parti) Lies PSS HU Fe
ES 2 a Rue
D D or ÉRI RO DEL
le ÉOe nan pre
BETETE Lu Dre TS
2 SE EI
LES La ë LES Fat ES
RE CCE NE SRE RE RE |
ES D AN Braun LUI
SALE Br | DS | Si EE RL
me | em | à [er ÉEOnI RUE | memes
. dd
|ORAALO} ApMS AL LNOS €
mré| or | + | #04 En O MANS SO En
arcade] andere
Ts ST
ou) em PAR Des ne +] ARE, Ronnie
É some
CSC ne Faaeque save ÉTETESS
mn ele le coran sine || sois aug
DID PIUENSA JULOEDARAS JUN TN FT
se | ser * Liu SRE + MED ME LOS ae paegrion e n6S UOTE
TES SP SN ET PPT ui sms “
mord ananas ep 14 SAND LES
us 1 ass) eos | | || umo une Er UU | po n noé voir
sd |; ae DL
gun] sec | © | were | | cume au seen abs sation rod vom
m | x D nl Les res
4 in Fe ro
= Dre re) se | Gras mea | vu ouate ce ns node
: + _ mate
: mme | paun one Ro de Do [RE ane ra | sn Repas
FAST OST AE OE ET SOUDE DONNE RE PCT ne =]
mé | nent Le peer “ RUE MOD
SAMOA + HEIN + 53110 Fepanen
nc rom fe fee ee | | —
Eu mes | mes nr Las) prenne
si graver
Or me
SES west | rest EE ons save pe
is La aan (SFR S0p JUuauLOQUO, SET nenun 2 EVE
# ur nu vo] ve El ral avan PPT
"po NES DEN 81 20 LAS REVUE Là VPAPD JIOA op pra anus Fe En
den | sem | pue | mn nm mn sons
[nee va Ds pesen| ue
RS TETE ETUI
ÉD ESS FPE Ep 160
Ari ap a 4 usumdelojensa #p SpUOJ np Jabpaa Ja
ORNE 5 MBuaOOf 89 5300 | OBUOZN-eMyeE JUetednos 8j 7018 SH20BeU SanbIWIOUOIP-0II0S SeUMONMSEMU) : € NESIGEL
HO ibAy 770 ;
MANQUY - SO Juoweuuoys ao y,p opueseD HFSNVAL Eee) MANGINY - SOS usuieuuoysaoiddyp apuereD M-SNVEL
ANNEXE 12. MONTANT ANNUEL PREVISIONNEL À VERSER AU FONDS DE

F \

ANNEXE 13:

PROCES VERBAUX DES
ELECTIONS DU CLG ET CLS

ss  _"#

MONTANT FONDS 114,473$ x 4 == 457. 892$ USD

MONTANT AVANCE 10% = 45.,790$ USD

Avenant N°... O4... . à l'Accord constituant la Clause Sociale du Contrat de Concession
Forestière n°018/11, COTREFOR, Secteur BEKENI KONDOLOLE

Pour la société civile

Noms Fonction Signature
AGALUA Jean AMISI Jean Roy AMISI Gustave Il Gaston Il
AMISI Gabriel KISUBI BASEKELIMI SHABANI ALINGI NGANZOLA |

LOSAMBO
]

ALT IC ETS

